Per Curiam.
The plaintiff, an employee of the defendant, brought this action seeking money damages and an injunction. The trial court granted the defendant’s motion for summary judgment and we affirm.
On two occasions the plaintiff was stopped by plant security guards as he was attempting to enter the plant after his lunch hour. On each occasion he was asked to open a paper bag he was carrying. He refused to do so. On at least one of these occasions he suffered a short lay-off as a disciplinary measure. The plaintiff now contends that the company’s action was tortious.
An employer may, as a condition of employment, require that an employee submit to a reasonable examination when he enters the plant. The defendant filed a motion for summary judgment, accompanied by the affidavits required by GCR 1963, 117.3, raising this defense. The point having been put in issue it was necessary for the plaintiff to state with specificity the facts on which he relied. He did not do so. Therefore, summary judgment under GCR 1963, 117.2(3) was appropriate.
Affirmed, costs to the defendant.